In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

******************** *
Z.I., a minor by her parent,    *
MUHAMMAD IYAZ,                  *
                                *                  No. 15-622V
                    Petitioner, *                  Special Master Christian J. Moran
                                *
v.                              *                  Filed: August 7, 2017
                                *
SECRETARY OF HEALTH             *                  Stipulation; influenza (“flu”) vaccine;
AND HUMAN SERVICES,             *                  acute disseminated encephalomyelitis
                                *                  (“ADEM”).
                    Respondent. *
******************** *

Lawrence R. Cohan, Anapol Weiss, Philadelphia, PA, for Petitioner;
Christine M. Becer, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                             UNPUBLISHED DECISION1

      On May 19, 2017, the parties filed a joint stipulation concerning the petition
for compensation filed by petitioner, on behalf of his daughter, Z.I., on June 18,
2015. In the petition, petitioner alleged that the influenza vaccine, which is
contained in the Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a), and
which Z.I. received on October 23, 2012, caused Z.I. to suffer acute disseminated
encephalomyelitis (“ADEM”). Petitioner represents that there has been no prior
award or settlement of a civil action for damages on behalf of Z.I. as a result of her
condition.

    Respondent denies that the influenza vaccine caused Z.I. to suffer from
ADEM or any other injury or her current condition.

       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
      Nevertheless, the parties agree to the joint stipulation, attached hereto. The
undersigned finds said stipulation reasonable and adopts it as the decision of the
Court in awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

       a. A lump sum payment of $238,417.48, which amount represents
          compensation for first year life care expenses ($48,417.48) and pain
          and suffering ($190,000.00), in the form of a check payable to
          petitioner as guardians(s)/conservator(s) of the estate of Z.I. for the
          benefit of Z.I.

       b. A lump sum payment of $64,695.33, which amount represents
          reimbursement of a lien for services rendered on behalf of Z.I., in the
          form of a check payable jointly to petitioner and

                       Pennsylvania Department of Human Services
                                Bureau of Program Integrity
                     Division of Third Party Liability/Recovery Section
                                     Attn: Wanda Durf
                                       P.O. Box 8486
                                 Harrisburg, PA 17105-8486
                                      CIS #400733887

       Petitioner agrees to endorse this check to the Pennsylvania Department
       of Human Services.

       c. An amount sufficient to purchase the annuity described in
          paragraph 10 of the stipulation.

      This represents compensation for all damages that would be available under
42 U.S.C. § 300aa-15(a). In the absence of a motion for review filed pursuant to
RCFC, Appendix B, the clerk is directed to enter judgment in case 15-622V
according to this decision and the attached stipulation.2


       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.
                                                2
IT IS SO ORDERED.

                        s/Christian J. Moran
                        Christian J. Moran
                        Special Master




                    3
                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS

                                OFFICE OF SPEClAL MASTERS

Z. I., a minor by her parent,                      )
MUHAMMAD IY AZ,                                    )
                                                   )
                 Petitioner,                       )
v.                                                 )   No. 15-622V
                                                   )   Special Master Moran
SECRETARY OP HEALTH AND HUMAN )
SERVICES,                                          )
                                                   )
     Respondent. )
~~~~~~~~~~~~~~)

                                           STIPULATJON

        The parties hereby stipulate to the following matters:

        I. On behalf of his daughter, Z. I., petitioner fi led a petition for vaccine compensation

under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-I 0 to 34 (the

''Vaccine Program"). The petition seeks compensation for injuries allegedly related to Z. I. 's

receipt of the influenza ("flu") vaccine, which vaccine is conta ined in the Vaccine Injury Table

(the ''Table"), 42 C. F.R . § 100.3 (a).

        2. Z. I. received the flu immunization on October 23, 20 12.

        3. The vaccine was administered within the United States.

        4. Petitioner alleges that Z. I. suffered from acute disseminated encephalomyel itis

(''ADEM'') as a result of receiving the vaccine.

        5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on behalf of Z. I. as a result of her condition.

        6. Respondent denies that the vaccine caused Z.I. to suffer from ADEM, or any other

injury or her cmrent cond ition.
       7. Maintaining their above-slated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awa rding the

compensation described in paragraph 8 of this Stipulation.

       8. As soon as practicable after an entry of j udgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-2 I (a)( I ), the Secretary of Health and Human Services will issue

the fo llowing vaccine compensation payments:

       a. A lump sum of $238,41 7.48, which amount represents compensation for first year life
       care expenses ($48,4 17.48) and pain and suffering ($ 190,000.00), in the form of a check
       payable to petitioner as guardian(s)/conservator(s) of the estate of Z.1. for the benefit of
       Z. I. No payments shall be made until petitioner provides respondent with documentation
       establishing that he has been appointed as the guardian(s)/conservator(s) of Z. I. 's estate;

        b. A lump sum of $64,695.33 which amount represent::; reimbursement of a lien for
        services rendered on behalf of Z. I., in the form of a check payable jo intly to petitioner
        and

                           Pennsylvania Department of Hrnnan Services
                                    Bureau of Program Integrity
                        Di vision of Third Party Liab ility/Recovery Section
                                         Attn: Wanda Durf
                                           P.O. Box 8486
                                    Harrisburg, PA 17105-8486
                                         CIS #: 400733887

        Petitioner agrees to endorse this check to the Pennsylvania Department .o f Human

Services.

        c. An amount sufficient to purchase the annuity contract descri bed in paragraph I 0
        below, paid to the life insurance company from which the annuity will be purchased (the
        "Li fe Insurance Company").

        9. The Li fe Insur_a nce Compan~ must have a minimum of $250,000,000.00 capita l and

surpl us, excl usive of any mandatory security valuation reserve. The Life Insurance Company

must have one of the fol lowing rati ngs from two of the fo llowing rating organizations:
      ·----------------- --- ------·-----              · - - --·-------- - --- -- - -- - -- - -- - - --



                                                   2
                       a.      A.M. Best Company: A++, A+, A+g, A+p, A+r, or A+s;

                       b.      Moody's Investor Service Claims Paying Rating: Aa3, Aa2, Aa I, or Aaa;

                       c.      Standard and Poor's Corporation Insurer Claims-Paying Ability Rating: AA-,
                               AA, AA+, or AAA;

                       d.      ritch Credit Rating Company, Insurance Company Claims Paying Ability Rating:
                               AA-, AA , AA+, or AAA.

                       I0. The Secretary of Health and Human Services agrees to purchase an annuity contract

                from the Life Insurance Company for the benefit of Z. l., pursuant to which the Life Insurance

               Company will agree to make payments periodically to petitioner, as the court-appointed

               guardian(s)/conservator(s) of the estate of Z.l. fo r the following items of compensation:

                      n. For future unrei mbursable Hea lth Insurance Premium expenses, beginning on the first
                      anniversary of the date of judgment, an annual amount of $1,887.48 to be paid up to the
                      ann iversary of the date of judgment in year 2030. Then, beginning on the anniversary of
                      the date of judgment in year 2030, an annual amount of $2,972.40 to be paid up to the
                      anniversary of the date ofjudgment in year 2034. Then, beginning on the anniversary of
                      the date of judgment in year 2034, an annual amount of $2,984. 16 to be paid up to the
                      anniversary of the date of judgment in year 2035. Then, beginning on the anniversary of
                      the date of judgment in year 2035, an annual amount of$3,043.68 to be paid up to the
                      anniversary of the date of judgment in year 2036. Then, beginning on the anniversary of
                      the date ofjudgment in year 2036, an annual amount of $3, 11 4.96 to be paid up to the
                      anniversary of the date of judgment in year 2037. Then, beginning on the anniversary of
                      the date of judgment in year 2037, an annual amount of $3,230.88 to be paid up to the
                      ann iversary of the date of judgment in year 2038. Then, beginning on the anniversary of
                      the duk of j udgment in year 2038, an annual amount of$3,326.04 to be paid up to the
                      anniversary of the date of judgment in year 2039. Then, beginning on the anniversary of
                      the date of judgment in year 2039, an annual amount of $4, 70 1.24 to be paid up to the
                      anniversary of the date of j udgment in year 2040. Then, beginning on the anni versary of
                      the date of judgment in year 2040, an annual amount of $4,800.60 to be paid up to the
                      anniversary of the date of judgment in year 204 1. Then, beginning on the anniversary of
                      the date of judgment in year 2041, an annual amount of $4,900.08 to be paid up to the
                      anniversary of the date of judgment in year 2042. Then, beginning on the anniversary of
                      the date of judgment in year 2042, an annual amount of $4,962. I2 to be paid up to the
                      anniversary of the date of judgment in year 2043. Then, beginning on the anniversary of
                      the date of \1d ment in ear 2043 an annual amount of $5,028.48 to be paid u to the
                      anniversary of the date of judgment in year 2044. TI1en, beginning on the anniversary of
                      the date of j udgment in year 2044, an annual amount of $5,061.60 to be paid up to the
                      anniversary of the date of judgment in year 2045. Then, beginning on the anniversary of
                      the date of j udgment in year 2045, an ann ual amount of $5,094.72 to be paid up to the
--··---·-------···---------·----------··-------------·-------- - ----·-· ---          -----         -------- -··-------------


                                                                3
                            anniversary of the date of judgment in year 2046, all amounts increasing at the rate of
                            four percent (4%), compounded annually from the date of judgment.

                           b. For future unreirnbmsable Health Insurance Maximum-out-of-Pocket expenses,
                           beginning on the first anniversary of the date of judgment, an annual amount of
                           $7, I50.00 to be paid up to the anniversary of the date of judgment in year 2046,
                           increasing at the rate of four percent (4%), compounded annual ly from the date of
                           judgment.

                            c. For future unreimbursable Medicare.Patt B Premium, Medigap C, and Medicare Part D
                            expenses, beginning on the anniversary of the date of judgment in year 2046, an annual
                            amount of $3,880.00 to be paid up to the anniversary of the date of judgment in year
                            2075. Then, beginning on the anniversary of the date of judgment in year 2075, an
                            annual amount of $3,949.60 to be paid up to the anniversary of the date of judgment in
                            year 2076. Then, beginni ng on the anniversary of the date of judgment in year 2076, an
                            annual amount of $4,020.40 to be paid up to the anniversary of the date of judgment in
                            year 2077. Then, beginning on the anniversary of the date of judgment in year 2077, an
                            annual amount of $4,092.40 to be paid up to the anniversary of the date of judgment in
                            year 2078. Then, beginning on the anniversary of the date of judgment in year 2078, an
                            annual amount of $4,165.60 to be paid up to the anniversary of the date of judgment in
                            year 2079. Thereafter, beginning on the anniversary of the date of judgment in year
                            2079, an annual amount of $5,226.40 to be paid for the remainder of Z.I. 's life, all
                            amounts increasing at the rate of four percenl (4%), compounded annually from the date
                            of j udgment.

                            d. For future unreimbursable Educational Support expense.s, beginning on the first
                            anniversary of the date of judgment, an annual amount of $15,620.00 to be paid up to the
                            anniversary of the date of judgment in year 2028, increasing at the rate of three percent
                            (3%), compounded annually from the date of judgment.

                            e. For future unreimbursable Home Health Aide expenses, beginning on the first
                            anniversary of the date of judgment, an annual amount of$22,500.00 to be paid up to the
                            second anniversary of the date ofjudgment, increasing at the rate of thrne percent (3%),
                            compounded annually from the date of j udgment.

                            f. For future unreimbursable Therapeutic Aide for Camp expenses, beginning on the first
                            anniversary of the date of judgment, an annual amount of $1,260.00 to be paid up to the
                            second anniversary of the date of judgment, increasing at the rate of three percent (3%),
                            compounded annually from the date of judgment.         ·

                            g. For future l]qreim!>111:sable _ResidynJ.ial Care expenses, beg_inning_on the anniversary of
                            the date of judgment in year 2032, an annual amount of $26,243 .50 to be paid for the
                            remainder of Z.l. 's life, increasing at the rate of three percenfT3"%},Co_m_p_o_t_
                                                                                                              111-.a-
                                                                                                                    e-~-----------+-
                            annually from the date of judgment.

-~-·-------·----···--·---------------------------------~--···--------·----·--···--····--··--··------··--··-------·-·-···-··------------------------· ---·




                                                                          4
                        h. For tl.tlure unreimbmsable Supported Employment expenses, beginning on the
                        anniversary of the date of judgment in year 2032, an annual amount of $29,000.00 to be
                        paid up to the anniversary of the date of judgment in year 2069, increasing at the rate of
                        three percent (3%), compounded annually from the date of judgment.

               At the sole discretion of the Secrelary of Health and Human Services, the periodic payments may

               be provided lo the petitioner in monthly, quarterly, annual or other installments. The ·'annual

               amounts.. set forth above describe on ly the total yearly sum to be paid to the petitioner and do

               not require that the payment be made in one ann ual installment. The petitioner will continue to

               receive lhe annuity payments from the Life Insurance Company only so long as Z.I. is alive at

               the time that a particular payment is due. Written notice to the Secretary of Health and Human

               Services, and the Life Insurance Company shall be provided wiLhin Lwenty (20) days ofZ.l.'s

               deaih.

                        I I. The annuity contract wil l be owned solely and exclusively by the Secretary of Health

               and I Iuman Services and will be purchased as soon as practicable fo llowing the entry of a

               judgment in conformity with this Stipulation. The parties stipulate and agree that the Secretary

               of Health and Human Services and the United States of America are not responsible for the

               payment of any sums other than lhc amounts set forth in paragraph 8 herein and the amounts

               awarded pursuant to paragraph 12 herein, and that they do not guarantee or insure any of the

               future annuity payments. Upon the purchase of the annuity contract, the Secretary of Health and

               Human Services and the·United States of America are released from any and all obligations with

               respect to future annuity payments.

                        12. As soon as practicable after the entry of judgment on entitlement in this case, and

------""'
       a~ ft=
            e'--
             r r-eLiLioner      has filed both a r-roper and timely election to receiv~~n.-..:.pi:_e:..:.n.:..::s..:.;.at.:..;_io..:...1-1-'-.J:.p_u.:....:
                                                                                                                                                    rs--'-  u-'-
                                                                                                                                                              an"'-t=---t:..::.
                                                                                                                                                                           o_________+

               42 U.S.C. § 300aa-2 1(a)(l), and an app lication, the parties wi ll submit to further proceedings

- - - - - - - -----------------                                                 ____________              ,._   ---------·------·--------- - -


                                                                                5
        before the special master to award reasonable attorneys' fees and costs incurred in pl'oceed ing

        upon this petition.

                 13. Petitioner and hi s attorney represent that compensation to be prov ided pursuant to

        this Stipulation is not fol' any items or services for which the Program is not primarily liable

         under 42 U.S.C. § 300aa-l 5(g), lo the extent that payment has been made or·can reasonably be

        expected to be made under any State compensation programs, insurance policies, Federal or

         State heal th benefi ts programs (other than Title XIX of the Social Security Act (42 U.S.C. §

         1396 et seq.)), or by entities that prnvide hea lth services on a pre-paid basis.

                 14. Payments made pursuant to paragraph 8 and any amounts awarded pursuant to

         paragraph 12 of this Stipulation wi ll be made in accordance with 42 U.S.C. § 300aa- 15(i),

         subject to the avai !ability of sufficient statutory funds.

                 15. The parties and their attorneys further agree and sti pulate that, except fo r any award

         fo r attorneys' fees and litigation costs, the money provided pursuant to thi s Stipul ation will be

         used solely for the benefit of Z.I. as contemplated by a strict construction of 42 U.S.C. §3 00aa-

         l 5(a) and (d), and subject to the conditions of42 U.S.C. § 300aa- 15(g) and (h).

                 16. Petitioner represents that he presently is, or within 90 days of the date of judgment

         wi 11 become, duly authorized to serve as guardian(s)/conservator(s) of Z. I. 's estate underthe

         laws of the State of Alabama. No payments pursuant to this Stipulation shall be made until

         petitioner provides the Secretary with documentation establishing his appointment as

         guardian(s)/conservator(s) of Z.l.'s estate. If petitioner is not authorized by a court of competent

         jurisdiction to serve as guardian(s)/conservator(s) of the estate of Z.I. at the time a payment



         appointed by a court of competent jurisdiction to serve as guard ian(s)/conservator(s) of the estate

------------------------------


                                                             6
                of Z. I. upon submission of written documentation of such appointment lo the Secretary.

                        17. In return for the payments described in paragraphs 8 and 12, petitioner, in his

                individual capacity and as legal representative of Z. L, on behalf of himself, Z.L, and her heirs,

                executors, administrators, successors or assigns, does forever irrevocab ly and unconditionally

                release, acquit and discharge the United States and the Secretary of Health and Human Services

                from any and all actions or causes of actio~ (including agreements, judgments, claims, damages,

                loss of services, expenses and all demands of whatever kind or nature) that have been brought,

                could have been brought, or could be timely brought in the Court of Federal Claims, under the

                National Vaccine Inju ry Compensation Program, 42 U.S.C. § 300 aa- 10 et seq., on account of, or

                in any way growing out of, any and all known or unknown, suspected or unsuspected personal

                injuries to or death of Z. I. resulting from, or alleged to have resulted from the vaccination

                administered on October 23, 20 12, as alleged by petiti oner in a petiti on for vaccine compensation

                fil ed on or about June 18, 2015, in the United States Court of Federa l Claims as petitio n No. J 5-

                622V.

                        18. JfZ.I. should die prior to entry of judgment, this agreement shall be voidable upon

                proper notice to the Court on behalf of either or both of the parties.

                        19_ If the special master fai ls to issue a decision in complete conformity with the terms

                of this Stipulation or if the Court of Federal Claims fa iIs to enter judgment in conformity with a

                decision that is in complete conformity with the terms of this Stipulation, then the parties'

                settlement and thi s Stipulation shall be voidable at the sole discretion of either party.

                        20. This Stipulation ex presses a full and complete negotiated settlement of liability and

------damages-cta-imed-ande1-the-Natiomtl-€hildhood-Vaceine--l n-jt1ry--Aeffif-l-9~6,-attffiettflecl,-elteepF----------1


                as otherwise noted in paragraph 12 above_ There is absolutely no agreement on the part of the

···-----·-------·----------------------------·--- -- -------·· --·-------        ------···---------·----                · - - - ---- - ---·· -


                                                                   7
            · parties hereto to make any payment or to do any act or thing other than is herein expressly stated

             and clearly agreed to. The parties further agree and understand that the award described in this

             Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

             amount of dan:iages, and further, that a change in the nature of the injury or condition or in the

             items of compensation sought, is not grounds to mod ify or revise this agreement.

                    2 1. Petitioner hereby authorizes respondent to disclose documents fil ed by petitioner in

             this case consistent with the Pri v~cy Act and the routine uses described in the National Vaccine

             Injury Compensation Program System of Records, No. 09-15 -0056.

                    22. This Stipulation shall not be construed as an admission by the United States or the

             Secretary of Health and Human Services that the vaccine caused Z. l. to suffer from ADEM, or

             any other injury or condition.

                     23. All rights and obligations of petitioner here~inder shall apply equally to petitioner's

             heirs, executors, adm inistrators, successors, and/or assigns as legal representatives of Z.I.

                                                EN D OF STIPULATION

             I

             I

             I

             I

             I

             I

             I
                                                                           - - - - - - - - - - - - -- - - - - - - - -

             I

---------------···-·--------------------·-----               ---    - - -- - -- - - ·-- -- --·

                                                               8
Respectfu lly submitted,


PETITJONER:

       '/ct.fi~ v--
M~MADIYAZ




                                                              u      irector
                                                          T011s Branch
17 10 Sprnce Street                                       Civi l Division
Philadelphia, PA 19103                                    U.S. Department of fostice
                                                          P.O. Box 146
                                                          Benjamin Franklin Station
                                                          Washington, DC 20044-0 146

                                                          ATTORNEY OF RECORD FOR
                                                          RESPONDENT:

                                               ....

NARA Y .           , M.D.                                 CHRI ST INE M. BECER
Director, Division of Injury                              Trial Attorney
Compensation Programs                                     Torts Branch
Healthcare Systems Bureau                                 Civil Division
U.S. Department of Health                                 U.S. Department of Justice
and Human Services                                        P.O. Box 146
5600 Fishers Lane                                         Benjamin Franklin Station
Parklawn Building, Mail Stop 08N 1468                     Washington, DC 20044-0 146
Rockville, MD 20857                                       Tel: (202) 616-3665

         _,__/....__/'3.
Dated: _!:            _,_,/'----'J__,]'-----




                                                                 __ ________________________
                                                                       ..



                                                      9